Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10556772 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and of the patent are drawn to the same invention with the reel apparatus unwinding the linear material using a motor and a controller in response to a certain amount of linear material unwound, but differ only in specificity and obvious wording changes.  The invention broadly claimed in this application is obviously encompassed by the claims of the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, the phrase, “wherein the certain amount is about half of the linear material,” is indefinite and vague.  What constitutes about half of the linear material?  What is the certain amount is being compared to?  In so far the claim is understood as any certain amount of the linear material meets the limitations of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-3, 6-10, and 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by anticipated by Dominique et al., U.S. Patent No. 5495995.
	Regarding claims 2 and 9-10, Dominique ‘995 discloses a reel apparatus 10 comprising a rotatable spool member 14 configured to wind a linear material as the rotatable spool member rotates in a winding direction, a motor 48 configured to rotate the rotatable spool member 14 in the winding direction, and a controller 54 configured to monitor rotation of the rotatable spool member, and in response to detecting an indicator that the rotatable spool member is not rotating (i.e., setting a certain value X, Y, to determine the amount and one or more sensors for detecting pluses, and no pluses are detected or a certain value is met, the motor is turned off, see column 5, lines 25-50, see figure 4) in the winding direction, cause the motor 48 to stop rotating the rotatable spool member 14 in the winding direction; proximity sensors (50, 52) which detect the rotation of the reel set by the value or detecting pulses for a certain period of time and indicates to the controller 54 (claims 3, 6-8), see figures 1-9.
	Regarding claims 17-19, Dominique ‘995 discloses a reel apparatus 10 comprising a rotatable spool member 14 configured to wind a linear material as the rotatable spool member rotates in a winding direction, a motor 48 configured to rotate the rotatable spool member 14 in the winding direction, and a controller 54 configured to monitor an amount of the linear material unwound from the rotatable spool member 60 (i.e., the amount of the linear material is inherently calculated by detecting a certain value of rotation of the reel), cause the motor 48 to rotate the rotatable spool member 60 in the unwinding direction, in response to detecting that a certain amount of the linear material is unwound from the rotatable spool member 60 (i.e., setting a certain value X, Y, to determine the amount by one or more sensors for detecting pluses), cease causing the motor to rotate the spool member in the unwinding direction; proximity sensors (50, 52) which detect the rotation of the reel set by the value or detecting pulses for a certain period of time and indicates to the controller 54 which inherently provides a certain amount of the linear material (claim 20), see figures 1-9.

Claims 11-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Porter, U.S. Patent No. 6988854 B2.
	Regarding claim 11, Porter ‘854 discloses a reel apparatus (see figure 4) comprising a rotatable spool member 60 configured to unwind a linear material as the rotatable spool member 60 rotates in an unwinding direction, a motor 70 configured to rotate the rotatable spool member 60 in the unwinding direction, and a controller (figure 8) configured to cause the motor 70 to rotate the rotatable spool member 60 in the unwinding direction, and cause braking (i.e., an electric magnetic brake 116 as a brake mechanism which has inherently has a voltage since it device uses electronics to communicate, claims 12-14) to be applied to stop continued rotation of the rotatable spool member 60 in association with ceasing to cause the motor 70 to rotate the rotatable spool member 60 in the unwinding direction; one or more sensors (84, 86) used to monitor the spool and help use the brake (claim 15), see figures 1-9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dominique et al., U.S. Patent No. 5495995.
	As stated above, Dominique ‘995 discloses proximity sensors which detects both metallic and non-metallic objects rather than a specific sensor such as a magnetic or an optical sensor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sensors of Dominique ‘995 to include already known and existing sensors such as a magnetic or an optical sensor to show that other sensors can be used to develop the product and not limited to one particular sensor.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art (i.e., applicant did not invent a magnetic or an optical sensor) could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
8/12/22
/SANG K KIM/           Primary Examiner, Art Unit 3654